                      UNITED STATES DISTRICT COURT
                   WESTERN DISTRICT OF NORTH CAROLINA
                          CHARLOTTE DIVISION
                             3:16-cv-00653-RJC

FELICIA A. UNDERDUE,                        )
                                            )
            Plaintiff,                      )
                                            )
              v.                            )
                                            )                ORDER
WELLS FARGO BANK, N.A.,                     )
                                            )
            Defendant.                      )
                                            )

        THIS MATTER comes before the Court on Defendant’s Motion to Compel,

 (Doc. No. 64, see also Doc. No. 65), Plaintiff’s Notice of Appeal, (Doc. No. 66),

 Defendant’s Second Motion to Amend/Correct the Scheduling Order, (Doc. No. 69),

 and Defendant’s Motion to Compel Mediation, (Doc. No. 71).

 I.     BACKGROUND

        Plaintiff Felicia A. Underdue (“Plaintiff”) initiated this action against

 Defendant Wells Fargo Bank, N.A. (“Defendant”) with the filing of a Complaint

 on September 7, 2016. (Doc. No. 1).

      On June 14, 2017, Plaintiff filed a motion to amend her complaint. (Doc. No.

 25). On July 13, 2017, the Court issued an order directing Plaintiff to file a

 proposed amended complaint in connection with her motion to amend on or before

 July 28, 2017. (Doc. No. 26). On July 27, 2017, Plaintiff timely filed a proposed

 amended complaint. (Doc. No. 27).

      On September 27, 2019, the Court issued an order granting in part and


                                        1

       Case 3:16-cv-00653-RJC Document 73 Filed 12/16/20 Page 1 of 7
denying in part Plaintiff’s motion to amend. (Doc. No. 37). The Court granted

Plaintiff’s motion as to Counts I and II of the proposed amended complaint for failure

to accommodate and wrongful discharge under the Americans with Disabilities Act,

and the Court denied Plaintiff’s motion as to Counts III, IV, and V. (Doc. No. 37, at

7).

       On October 25, 2019, Plaintiff filed a motion for reinstatement of employment.

(Doc. No. 40). On November 22, 2019, Plaintiff filed a motion for employment records.

(Doc. No. 47). On March 16, 2020, Plaintiff filed a motion to compel. (Doc. No. 53).

On June 26, 2020, the parties filed a joint motion to amend the Pretrial Order and

Case Management Plan. (Doc. No. 62). On August 5, 2020, the Court denied the

motion for reinstatement, denied the motion for employment records, denied

Plaintiff’s motion to compel, denied as moot Defendant’s motion for extension of time,

and granted the parties’ joint motion to amend the Pretrial Order and Case

Management Plan. (Doc. No. 63).

       On August 6, 2020, Defendant filed a motion to compel Plaintiff’s responses to

a number of interrogatories and requests for document production. (Doc. No. 64, see

also Doc. No. 65). On September 4, 2020, Plaintiff notified the Court that she had

appealed the Court’s August 5, 2020 order to the Fourth Circuit. (Doc. No. 66, later

citing case no. 20-1956). On September 28, 2020, the Defendant filed a motion to

amend/correct the scheduling order. (Doc. No. 69). Finally, on November 25, 2020,

Defendant filed a motion to compel mediation. (Doc. No. 71). The motion to compel,

motion to amend/correct the scheduling order, and the motion to compel mediation

are all ripe for review.

                                          2

         Case 3:16-cv-00653-RJC Document 73 Filed 12/16/20 Page 2 of 7
II.    DISCUSSION

       A.     Plaintiff’s Interlocutory Appeal

       Plaintiff has appealed the Court’s August 5, 2020 order to the Fourth Circuit.

(Doc. No. 66). The order in question denied two discovery motions and a

preliminary injunction request. (Doc. No. 63).

       Plaintiff has not filed in this Court to stay the ongoing case or any aspect

thereof, and even if Plaintiff had filed to stay discovery in this case, this Court

would nonetheless retain the authority to order discovery to proceed because a “stay

of discovery is not mandatory pending an interlocutory appeal,” Grecon Dimter, Inc.

v. Horner Flooring Co., 2007 WL 1395569 at *2 (W.D.N.C. May 10, 2007).

Furthermore, with regard to Plaintiff’s appeal of the preliminary injunction, an

“appeal of the disposition of a preliminary injunction motion does not divest the

trial court of its jurisdiction to proceed on the merits. . . . Therefore, the court is in

no way required to stay proceedings while Plaintiff's appeal is pending.” Okocha v.

Adams, 2007 WL 1074664 at *2 (M.D.N.C. Apr. 9, 2007), aff'd, 259 F. App'x 527 (4th

Cir. 2007) (internal citations omitted).

       This Court in its discretion opts to proceed with this case. Plaintiff has not

requested a stay in this Court, and Plaintiff has not demonstrated that she would

be harmed by proceeding while her appeal on the discovery and preliminary

injunction order is pending. Furthermore, the parties have been litigating the case

for over four years, and Defendants’ series of motions (including seeking mediation)

demonstrates that one party is eager to proceed, while the other has not filed to halt

proceedings. The Court is unaware of any harm that would be done to either party

                                             3

         Case 3:16-cv-00653-RJC Document 73 Filed 12/16/20 Page 3 of 7
by proceeding on the merits. Therefore, “weighing competing interests and

maintaining an even balance,” Okocha, 2007 WL at *2 (citing Landis v. N. Am. Co.,

299 U.S. 248, 254–55 (1936)), this Court will proceed with the case while Plaintiff’s

interlocutory appeal is pending.

      B.     Defendant’s Motion to Compel

      Defendant seeks to compel Plaintiff to respond to a number of interrogatories

and requests for document production. Specifically, Plaintiff has sought to withhold

information and documents that do not fall inside of a particular six month window

of time, and also has sought to withhold information and documents that the Plaintiff

deems not relevant to the lawsuit, including issues related to Plaintiff’s prior

involvement in lawsuits, communications regarding the underlying facts, prior

criminal convictions (if any), social media posts regarding the case facts, and other

such interrogatory and document requests.        Plaintiff has not filed anything in

opposition to Defendant’s motion.

      Federal Rule of Civil Procedure 26(b)(1) states:

             Parties may obtain discovery regarding any matter, not privileged,
             which is relevant to the subject matter involved in the pending action,
             whether it relates to the claim or defense of the party seeking discovery
             or to the claim or defense of any other party, including the existence,
             description, nature, custody, condition, and location of any books,
             documents, or other tangible things and the identity and location of
             persons having knowledge of any discoverable matter. The information
             sought need not be admissible at the trial if the information sought
             appears reasonably calculated to lead to the discovery of admissible
             evidence.

The rules of discovery are to be accorded broad and liberal construction. See Herbert

v. Lando, 441 U.S. 153, 177 (1979); Hickman v. Taylor, 329 U.S. 495, 507 (1947).


                                          4

        Case 3:16-cv-00653-RJC Document 73 Filed 12/16/20 Page 4 of 7
Whether to grant or deny a motion to compel is generally left within the district

court's broad discretion. See Lone Star Steakhouse and Saloon, Inc. v. Alpha Va.,

Inc., 43 F.3d 922, 929 (4th Cir.1995).

      Plaintiff has inadequately responded to Defendant’s discovery requests. A

party may not unilaterally decide not to respond to questions outside of a particular

time period that the party has arbitrarily chosen; the discovery process is broad and

allows parties to obtain information on any matter that is “relevant to the claim or

defense of the party seeking discovery or to the claim or defense of any other party . .

. .” Fed. R. Civ. P. 26(b)(1). Documents and information outside of that window can

certainly be relevant, and in this case are. What is more, the parties themselves are

not the ultimate determinants of relevance – the Court makes that determination.

In deciding relevance here, it “is important to remember that the Court is not deciding

the admissibility of evidence, but rather need only determine whether the proposed

evidence is relevant to the claim or defense of any party.” United States v. Duke

Energy Corp., 214 F.R.D. 383, 385 (M.D.N.C. 2003), aff'd, 2012 WL 1565228

(M.D.N.C. Apr. 30, 2012). The Court has reviewed Defendant’s motion to compel and

finds that the Defendant is seeking relevant information in its interrogatories and

requests for production. Therefore the Court will grant the motion.

      C.     Defendant’s Motion to Amend/Correct the Scheduling Order

      Defendant moves to extend the deadlines set forth in the Pretrial Order and

Case Management Plan in light of the ongoing discovery disputes. (Doc. No. 69).

Defendant argues that Plaintiff has refused to respond to several discovery requests,

and that the parties have been unable to conduct depositions, indicating that

                                           5

        Case 3:16-cv-00653-RJC Document 73 Filed 12/16/20 Page 5 of 7
discovery is far from complete. (Id.). In light of the discovery delays in the case, this

Court determines that there is good cause to move back the case deadlines. The

Pretrial Order and Case Management Plan is amended as follows:


                                      DEADLINES

           Discovery Completion:               April 30, 2021
           Expert Reports:                     January 18, 2021 (plaintiff)
                                               March 18, 2021 (defendant)
           Mediation:                          May 14, 2021
           Dispositive Motions:                June 1, 2021
           Oral Argument on MSJs:              On or before July 16, 2021
           Jury Trial:                         September 7, 2021




      D.     Defendant’s Motion to Compel Mediation

      Defendant seeks to compel Plaintiff to participate in a mediated settlement

conference, which the Court previously ordered to take place by November 25, 2020

in its amended Pretrial Order and Case Management Plan. (Doc. No. 63). Defendant

argues that it attempted to obtain Plaintiff’s preference for a certified mediator, but

that Plaintiff has not cooperated, and has asked Defendant separately to stop all

action until the interlocutory appeal was complete. (Doc. No. 71). Plaintiff has not

filed anything in opposition to Defendant’s motion.

      In this district, “[a]ll parties to a civil action must attend a mediated settlement

conference, unless otherwise ordered by the Court.” LCvR 16.2(a). The Court has

discretion to compel the parties to attend such a conference. In this case, the Court

has ordered that such a conference take place, and Plaintiff has refused to participate

in the effort to schedule such a conference. As previously noted, the parties have been

                                           6

        Case 3:16-cv-00653-RJC Document 73 Filed 12/16/20 Page 6 of 7
              litigating this case for over four years, and in an effort to allow parties to resolve their

              dispute without additional use of their own and the judiciary’s resources, this Court

              has ordered a new mediation deadline and will compel Plaintiff to participate in the

              mediated settlement conference by that date.

              III.    CONCLUSION

                      IT IS THEREFORE ORDERED that:

                            1.   Defendant’s Motion to Compel, (Doc. No. 64), is GRANTED;

                            2.   Defendant’s Motion to Amend the Scheduling Order, (Doc. No. 69),

                                 is GRANTED, with the new deadlines established by the Court in

                                 the written opinion above; and

                            3.   Defendant’s Motion to Compel Mediation, (Doc. No. 71), is

                                 GRANTED.

                      SO ORDERED.




Signed: December 15, 2020




                                                           7

                        Case 3:16-cv-00653-RJC Document 73 Filed 12/16/20 Page 7 of 7
